UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4672


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILLIAM MAURICE JOHNSON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:12-cr-00282-PJM-1)


Submitted:   February 20, 2014            Decided:   February 28, 2014


Before KING, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael N. Loebl, FULCHER HAGLER LLP, Augusta, Georgia, for
Appellant. Rod J. Rosenstein, United States Attorney, Kelly O.
Hayes, Assistant United States Attorney, Greenbelt, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             William Maurice Johnson appeals the district court’s

judgment     revoking        his    supervised          release       and     imposing       a

nine-month        prison   term.             Johnson    challenges       this      sentence,

arguing that it is plainly unreasonable.                       We affirm.

             A    district      court        has    broad   discretion       to    impose     a

sentence     upon       revoking         a     defendant’s       supervised         release.

United States v. Thompson, 595 F.3d 544, 547 (4th Cir. 2010).

We will affirm a sentence imposed after revocation of supervised

release if it is within the applicable statutory maximum and not

“plainly unreasonable.”             United States v. Crudup, 461 F.3d 433,

437,    439-40      (4th     Cir.        2006).        In   determining           whether    a

revocation sentence is plainly unreasonable, we first assess the

sentence     for        unreasonableness,            “follow[ing]          generally        the

procedural and substantive considerations that we employ in our

review of original sentences.”                 Id. at 438.

             A      supervised           release        revocation          sentence         is

procedurally       reasonable       if       the    district     court     considered       the

Sentencing Guidelines’ Chapter 7 advisory policy statements and

the    18   U.S.C.      § 3553(a)        (2012)      factors     it   is    permitted        to

consider in a supervised release revocation case.                                 18 U.S.C.

§ 3583(e) (2012); Crudup, 461 F.3d at 439.                         Although a district

court need not explain the reasons for imposing a revocation

sentence     in    as    much   detail         as   when    it   imposes     an     original

                                                2
sentence, it “still must provide a statement of reasons for the

sentence      imposed.”            Thompson, 595 F.3d    at      547        (internal

quotation      marks       omitted).            The       reasons       articulated          by     the

district court for a given sentence need not be “couched in the

precise language of § 3553(a),” so long as the “reasons can be

matched       to    a     factor      appropriate            for        consideration             under

[§ 3553(a)]         and     [were]       clearly          tied     to     [the       defendant’s]

particular situation.”               United States v. Moulden, 478 F.3d 652,

658 (4th Cir. 2007).

              A revocation sentence is substantively reasonable if

the   district       court    stated       a    proper       basis       for   concluding           the

defendant      should       receive       the        sentence       imposed,           up    to     the

statutory maximum.           Crudup, 461 F.3d at 440.                     Only if a sentence

is    found    procedurally         or    substantively             unreasonable             will    we

“then    decide      whether       the    sentence          is    plainly        unreasonable.”

Id. at 439.         A sentence is plainly unreasonable if it is clearly

or obviously unreasonable.                Id.

              In    this     case,       there       is    no     dispute      that         Johnson’s

nine-month         prison    sentence          does       not     exceed       the      applicable

statutory      maximum.        18     U.S.C.         §§ 3559(a),         3583(e)(3)           (2012).

The district court also considered the advisory policy statement

range of six to twelve months’ imprisonment, see U.S. Sentencing

Guidelines Manual (“USSG”) §§ 7B1.1(a)(3), (b), 7B1.4(a), p.s.

(2012), and heard argument from counsel for both parties.                                            On

                                                 3
appeal,     Johnson       contends            that       the     sentence         is     plainly

unreasonable     because       the       district        court      erred    in    failing    to

afford him the opportunity to allocute, erroneously considered

irrelevant evidence in making its factual findings and imposing

sentence,     failing     to    calculate          the     advisory     policy         statement

range, and failing to adequately explain its selected sentence.

After review of the parties’ briefs and the record, we conclude

that these challenges are without merit.

            Because      Johnson         he    did      not    object       to    the    alleged

denial of allocution in the district court, our review is for

plain error only.         United States v. Muhammad, 478 F.3d 247, 249

(4th   Cir.     2007).         To    establish           plain      error,       Johnson    must

demonstrate     that     (1)    the      district          court    committed       an   error;

(2) the     error   was    plain;          and       (3)      the    error       affected    his

substantial     rights.         Henderson          v.      United    States,       133 S. Ct.
1121, 1126 (2013).        Even if these requirements are met, however,

we will “exercise our discretion to correct the error only if it

seriously affects the fairness, integrity or public reputation

of judicial proceedings.”                United States v. Nicholson, 676 F.3d
376, 381 (4th Cir. 2012) (internal quotation marks omitted).

            A    defendant          at     a     supervised          release        revocation

proceeding is entitled to “an opportunity to make a statement

and present any information in mitigation.”                             Fed. R. Crim. P.

32.1(b)(2)(E).         This right to allocution is not satisfied by

                                               4
“[m]erely affording the Defendant’s counsel the opportunity to

speak”; instead, “[t]rial judges should leave no room for doubt

that    the    defendant       has      been    issued      a    personal    invitation     to

speak prior to sentencing.”                   United States v. Cole, 27 F.3d 996,

998 (4th Cir. 1994) (internal quotation marks omitted).

               Assuming     without          deciding      that    the    district    court’s

question       to    Johnson      as    to     whether     he     had    anything    “new   or

different” he wanted to say at the revocation hearing amounted

to a plain deprivation of Johnson’s right to allocute, we turn

to     an   assessment       of        whether       the   error        affected    Johnson’s

substantial rights.             “[A] defendant [is] not prejudiced by the

denial of allocution when there was no possibility that he could

have received a shorter sentence.”                         Muhammad, 478 F.3d at 249.

If, however, we can identify a ground on which a lower sentence

might have been based, we may notice the error.                                     See Cole,
27 F.3d       at    999   (“When . . . the            possibility         remains    that   an

exercise of the right of allocution could have led to a sentence

less    than       that   received, . . . fairness                and    integrity    of    the

court proceedings would be brought into serious disrepute were

we to allow the sentence to stand.”).                           Upon review, we conclude

that Johnson has failed to demonstrate he was prejudiced by the

district court’s failure to afford him a proper opportunity to

allocute.



                                                 5
               Next,     Johnson       argues        that        the     district       court

erroneously considered irrelevant evidence in making its factual

findings and in imposing sentence.                      However, because Johnson

fails to present this argument in accordance with Fed. R. App.

P.      28(a)(8)(A)       (“[T]he        [appellant’s]             argument . . . must

contain . . . appellant’s contentions and the reasons for them,

with citations to the authorities and parts of the record on

which    the    appellant      relies.”),       we    deem   it        waived.        Wahi    v.

Charleston Area Med. Ctr., Inc., 562 F.3d 599, 607 (4th Cir.

2009).

               Finally, we reject as without merit Johnson’s argument

that     the    nine-month      sentence        is    unreasonable          because          the

district court failed to calculate the advisory policy statement

range and provide a sufficient explanation for its sentencing

decision.       It is clear from the record that the court considered

the properly-calculated policy statement range; that the court

was not the entity that calculated the range does not render the

nine-month sentence unreasonable.                See Moulden, 478 F.3d at 656;

Crudup, 461 F.3d    at    439.      Further,          in    rejecting       counsel’s

request for a sentence below the policy statement range, the

district court considered Johnson’s history and characteristics,

the nature and circumstances of his violative behavior, and the

need     for    the    sentence     to    afford       deterrence.               18    U.S.C.

§ 3553(a)(1), (2)(B).            The court’s comments also indicate that

                                           6
it imposed the sentence to sanction Johnson’s breach of trust,

despite    prior    lenient     treatment.      See    USSG     Ch.    7,    Pt.    A,

introductory cmt. 3(b) (“[A]t revocation the [district] court

should sanction primarily the defendant’s breach of trust.”).

            We     conclude     that    the    district       court     adequately

explained    its    rationale     for    imposing     the     nine-month     prison

sentence and relied on proper considerations in doing so.                     Based

on the broad discretion that a district court has to revoke a

term of supervised release and impose a prison term up to and

including the statutory maximum, Johnson’s revocation sentence

is   not   unreasonable.        Therefore,     we    conclude    that    Johnson’s

sentence is not plainly unreasonable.

            Accordingly, we affirm the district court’s judgment.

We deny Johnson’s motion to expedite decision and dispense with

oral   argument     because     the    facts   and    legal     contentions        are

adequately    presented    in    the    materials     before    this    court      and

argument would not aid the decisional process.

                                                                            AFFIRMED




                                         7